Execution copy Linklaters De Bandt/20/12/2002

Dated 26, 2003

SHURGARD SELF STORAGE SCA

and

First Shurgard



DEVELOPMENT AGREEMENT

with respect to

First Shurgard

[image537.gif]







Rue Brederode 13

B - 1000 Brussels



Telephone (32-2) 501 94 11



Facsimile (32-2) 501 94 94







Ref



DEVELOPMENT AGREEMENT

PARTIES

This DEVELOPMENT AGREEMENT (this "Agreement") is made and entered into as of [●]
2003, by and between:

Shurgard Self Storage SCA

, a company organised and existing under the laws of Belgium, having its
registered office at Quai du Commerce/Handelskaai 48, 1000 Brussels, registered
with the Commercial Register of Brussels under number 587.679,



represented for the purposes of this agreement by [●], by virtue of a special
power-of-attorney attached hereto,

hereinafter referred to as "Shurgard"; and

First Shurgard SPRL

, a company organised and existing under the laws of Belgium, having its
registered office at Quai du Commerce/Handelskaai 48, 1000 Brussels, registered
with the Commercial Register of [●] under number [●],



represented for the purposes of this agreement by [●], by virtue of a special
power-of-attorney attached hereto,

hereinafter referred to as the "First Shurgard";

Individually referred to as a "Party", or collectively as the "Parties".

RECITALS

On 20 December 2002, Shurgard and Luxco have entered into a joint venture
agreement (the "Joint Venture Agreement") pursuant to which they have formed the
Company and each is a shareholder of the Company at the time of its
incorporation.

Under the terms of the Joint Venture Agreement, Shurgard, or its subsidiaries,
intends in accordance with the provisions thereof to contribute or sell to the
Company certain sites intended for self-service storage facilities or
subsidiaries owning such sites in order that the same can be developed by
Shurgard. The Company intends to lease self-storage space on the Properties (as
defined hereafter) to corporations, partnerships, joint ventures, individuals
and other legal entities for their business and personal use.

Shurgard has substantial experience in the development of self-service storage
facilities, and currently develops self-service storage facilities owned by
itself.

Shurgard and the Company have entered into a Property and Asset Management
Agreement on the same date hereof, pursuant to which the Company engages
Shurgard to manage each of the Properties and Shurgard accepts, under the terms
and conditions as set forth in the Property and Asset Management Agreement (the
"Property and Asset Management Agreement")

The Company desires to engage Shurgard to identify prospective Properties for
development, to acquire the Properties for the Company and to develop the
Properties, and Shurgard desires to accept such engagement, all in accordance
with the terms and conditions of this Agreement as hereinafter set forth.



AGREEMENT

NOW, THEREFORE, the Parties hereto agree as follows:



Definitions and Interpretation





Definitions





For the purposes of this Agreement, the following terms shall have the meanings
specified or referred to in this Clause 1.1.1:



"Affiliated Company" or "Affiliate" means an affiliated company ("société liée"
/ "verbonden vennootschap") as defined in Article 11 of the Belgian Companies
Code.

"Bankruptcy Proceeding" shall have the meaning as set out in Clause 10.3.2.

"Business Day" means a day the banks are open for business in Belgium and
Bahrain other than a Saturday or Sunday.

"Closing" has the meaning attributed in the Joint Venture Agreement.

"Company" means First Shurgard and shall include each of its subsidiaries.

"Court" has the meaning set out in Clause 17.1.1.

"Credit Facilities" means the two development loans from Senior Lender(s) for an
amount equal to or in excess of 62.5% but not exceeding 70% of the direct
development costs of the Company, each such loan to be entered into in
accordance with the Joint Venture Agreement and the first of which shall be
entered into at Closing.

"Design and Equipment Fee" shall have the meaning as set out in Clause 9.1.3.

"Development Fee" shall have the meaning as set out in Clause 9.1.2.

"Direct Development Costs" means the costs, fees and expenses incurred for
development of a Property, as listed in Exhibit 9.

"Environmental Laws" means all or any international, European, national or
local, civil or criminal law, common law, statutes, statutory instruments,
regulation, directive statutory guidance and regulatory codes of practice,
order, decree, injunction or judgment which relate to pollution or contamination
and hazardous substances, to the extent they apply mandatorily to the relevant
jurisdiction and Property.

"Escrow Agreement 1" has the meaning set out in Clause 4.2.5 of the Joint
Venture Agreement.

"Escrow Agreement 2" has the meaning set out in Clause 11.4.1 of the Joint
Venture Agreement.

"Expansion Plans" means the Shurgard Europe Expansion Plans as defined in Clause
4.1.1, and set forth in Exhibit 4.1.1(a) to this Agreement.

"Initial Arbitration Proceedings" has the meaning set out in Clause 17.1.3(i).

"Intervening Party" has the meaning set out in Clause 17.1.3(iii).

"Investment Criteria" means the criteria as set forth in Exhibit 4.1.3.

"Investment Term" means the anticipated investment period for the Company which
equals 5 years, from the date of Closing.

"Joined Party or Parties" has the meaning set out in Clause 17.1.3(iv).

"Joint Venture Agreement" means the joint venture agreement between Shurgard and
Luxco dated 18 December 2002, pursuant to which they have formed the Company.

"Luxco" means Crescent Euro Self Storage Investments SARL, a company organised
and existing under the laws of Luxembourg, having its registered office at 398,
route d'Esch, L-1471 Luxembourg, Grand Duchy of Luxembourg [, registered with
the Commercial Register of Luxembourg (registration number [●])].

"Luxco Break Up Fee Escrow Agreement" has the meaning set out in
Clause 10.5.4(i) of the Joint Venture Agreement.

"Notice of Joinder" has the meaning set out in Clause 17.1.3(iv).

"Notification" has the meaning set out in Clause 17.1.3(i) and 17.1.3(ii).

"Parties" means Shurgard and the Company (each of them being referred to
individually as a "Party").

"Pool Account Reimbursement" shall have the meaning as set out in Clause 9.2.

"Previous Proceedings" has the meaning set out in Clause 17.1.3(ii).

"Properties" means all land, buildings, constructions and interests therein
acquired for the development of the self-service storage facilities by Shurgard,
directly or indirectly,under this Agreement and which are , directly or
indirectly, contributed to the Company under the Joint Venture Agreement and
references to "Property" shall be construed accordingly.

"Property Acquisition Fee" shall have the meaning as set out in Clause 9.1.1.

"Property and Asset Management Agreement" means the agreement entered into on
the same date hereof between Shurgard and the Company, pursuant to which the
Company engages Shurgard to manage each of the Properties and Shurgard accepts,
under the terms and conditions as set forth in the Property and Asset Management
Agreement

"Real Estate Committee" means the internal management committee of Shurgard
which meets on a regular basis and which reviews and approves all real estate
investments or projects in which Shurgard or its Affiliates have a direct or
indirect interest.

"Real Estate Package" means the package of information prepared by Shurgard in
respect of each Property including its description, development budget and
proforma revenue projections, a sample of which is attached hereto in Exhibit
4.9.

"Relevant Agreements" has the meaning set out in Clause 17.1.1.

"Request to Intervene" has the meaning set out in Clause 17.1.3(iii).

"Rules" shall have the meaning as set out in Clause 17.1.1.

"Senior Lender(s)" means the providers of the respective Credit Facilities.

"Shareholder(s)" means owner(s) of a Share.

"Share(s)" means all or part of the registered shares representing the
registered capital in the Company.

"Shurgard Break Up Fee Escrow Agreement" has the meaning set out in
Clause 10.5.4(ii) of the Joint Venture Agreement.

"Shurgard Marks" has the meaning as set out in Clause 10.1.1 of the Property and
Asset Management Agreement.

"Special Purpose Vehicles" means the wholly owned subsidiaries of Shurgard to be
contributed to the Company by Shurgard pursuant to the Joint Venture Agreement.

"SPV Shares" means the shares representing the entire capital of the Special
Purpose Vehicles.

"Subsequent Proceedings" has the meaning set out in Clause 17.1.3(ii).

"Term" shall have the meaning as set out in Clause 10.2.



Interpretation



The titles and headings included in this Agreement are for convenience only and
do not express in any way the intended understanding of the Parties. They shall
not be taken into account in the interpretation of the provisions of this
Agreement.

The Exhibits to this Agreement form an integral part hereof and any reference to
this Agreement includes the Exhibits and vice versa.

The original version of this Agreement has been drafted in English. Should this
Agreement be translated into French, Dutch or any other language, the English
version shall prevail among the Parties to the fullest extent permitted by
Belgian law, provided, however, that whenever French and/or Dutch translations
of certain words or expressions are contained in the original English version of
this Agreement, such translations shall be conclusive in determining the Belgian
legal concept(s) to which the Parties intended to refer.

When using the expressions "shall use its best efforts" or "shall use its best
endeavours" (or any similar expression or any derivation thereof) in this
Agreement, the Parties intend to refer to the Belgian legal concept of
"obligation de moyen" / "middelenverbintenis".

When using the words "shall cause" or "shall procure that" (or any similar
expression or any derivation thereof), the Parties intend to refer to the
Belgian legal concept of "porte-fort" / "sterkmaking".

The words "herein", "hereof", "hereunder", "hereby", "hereto", "herewith" and
words of similar import shall refer to this Agreement as a whole and not to any
particular clause, paragraph or other subdivision.

The words "include", "includes", "including" and all forms and derivations
thereof shall mean including but not limited to.

All periods of time set out in this Agreement shall be calculated from midnight
to midnight. They shall start on the day following the day on which the event
triggering the relevant period of time has occurred. The due date for any given
action shall be included in the period of time. If such due date is not a
Business Day, the due date shall be postponed until the next Business Day.
Unless otherwise provided herein, all periods of time shall be calculated in
calendar days. All periods of time consisting of a number of months (or years)
shall be calculated from the day in the month (or year) when the triggering
event has occurred until the eve of the same day in the following month(s) (or
year(s)) ("de quantième à veille de quantième" / "van de zoveelste tot de dag
vóór de zoveelste").

Unless otherwise provided herein, all references to a fixed time of a day shall
mean Brussels time.

In this Agreement where it is expressly or impliedly provided that Shurgard
shall carry out any duties or obligations by reference to a standard which is
the same or comparable to, or in accordance with, or consistent with Shurgard's
standards or words of a similar effect are used in this Agreement, then the
standard to be adopted generally by Shurgard shall be applied to its duties and
obligations under this Agreement and without limitation Shurgard will exercise
the standard of skill, care and diligence to be expected of a developer and
manager of real estate in Western Europe with extensive experience related to
locating, purchasing, developing, leasing and financing facilities used
principally for self-service storage of property and with extensive experience
in operating such facilities and providing equipment and services related
thereto.

If any approval by a Party is required under this Agreement, such approval shall
be required within 10 Business Days as from the notice requesting such approval,
unless otherwise provided.



Umbrella Agreement





Services which according to this Agreement are to be rendered by Shurgard to the
Subsidiaries or Properties may be rendered by Shurgard itself or by any of its
Affiliated Companies, pursuant to separate agreements between the Subsidiaries
and either such Affiliated Companies or Shurgard.



Fees relating to such services shall be directly invoiced by the company which
rendered the services.

If this Agreement terminates or expires, all separate agreements as referred
under Clause 2.1.1 above shall also automatically terminate or expire at the
same time.



Scope of Engagement



Subject to the terms and conditions of this Agreement, commencing on the date
hereof and for the term of this Agreement as specified in Clause 10, the Company
engages Shurgard, and Shurgard agrees, to identify for development, to acquire
and to develop the Properties for the Company on the terms set forth below.



Management Duty and Authority of Shurgard



The Company grants to Shurgard sole and exclusive power and authority to take
all actions contemplated by this Agreement and to implement or cause to be
implemented all actions approved by the Company with respect to the development
of each of the Properties subject to the limitations contained in this
Agreement. Without limiting the generality of the foregoing, Shurgard shall have
the duty and the authority and power to undertake, in the name and on behalf of
the Company, each of the following actions and shall exercise such powers and
authority at the cost, expense and risk of the Company except as otherwise
specified herein:



Pre Development of the Properties





Shurgard will handle the market research and site prospecting necessary to
identify prospective sites to comprise the Properties in the market areas
pre-identified and approved as part of the Shurgard Expansion Plans (the
"Expansion Plans"), a list of which is attached to this Agreement in Exhibit
4.1.1(a). Shurgard shall also put the Properties under contract, design the
self-service storage facilities and any other development to be carried out on
the Properties (through internal and external resources) and apply for building
and other applicable permits for the said developments, and generally perform
all customary due diligence, including at least to carry out Shurgard's own
internal company procedures and actions as set forth in Exhibit 4.1.1(b), prior
to the acquisition of any Property.



The Properties when developed will consist of branded Shurgard self-service
storage centres, either directly owned by the Company or indirectly through a
Special Purpose Vehicle in five markets, namely France, Germany, The
Netherlands, Scandinavia (consisting of Denmark and Sweden) and the United
Kingdom, or in a selection of these markets

A large proportion of the Properties have been identified at the date of this
Agreement and are listed in Exhibit 4.1.3. Shurgard can add to that list any
proposed Property if such proposed Property meets the Investment Criteria as set
forth in Exhibit 4.1.3, or, in the event it does not meet such Investment
Criteria, after prior written approval by the Company. The Parties shall use
their best efforts to ensure that the capital deployed in any single market
shall represent not more than one third of total capital deployed by the
Company, provided that in no circumstance France shall represent more than 40%
of the total capacity deployed by the Company. If a proposed Property does not
meet the Investment Criteria and if the Company does not agree to its
development, Shurgard shall have the right to develop and operate such Property
for its own account or for the account of another party but subject always to
its first obligation to the Company in 4.1.5.

Shurgard shall prepare and provide the Company with a Real Estate Package which
will be true and accurate to the best of its knowledge and belief and which will
include such information required by its internal standards and procedures to be
included in a Real Estate Package, a sample of which is attached in Exhibit 4.9,
for each of the prospective Properties not identified before the Closing in
Exhibit 4.1.4, and which will demonstrate how the Property will comply with the
Investment Criteria, or alternatively, will require the Company's prior approval
Shurgard will advise the Company of any material change to the information in
any Real Estate Package in respect of any of the Properties as soon as
practicable.

The Parties intend that the next approximately 40 (the precise number to be
adjusted to the number the capitalisation of the Company allows under the Joint
Venture Agreement) self-service storage facilities sites that will be developed
by Shurgard will form the Properties to be owned by the Company. However,
Properties which have not been duly permitted, and which have not satisfied all
Investment Criteria , by 30 September 2004, or 31 March 2005, if so requested by
Luxco in accordance with the Joint Venture Agreement shall only be contributed
or sold to the Company if the Company so agrees. The Parties shall use their
best efforts to cause that all of the self-service storage centres, whether or
not pre-identified, shall be open at the end of the second year after Closing.

Shurgard shall use its best efforts for securing all property required to carry
out the development proposed in the Real Estate Package by legally binding
contracts which will provide all necessary customary protection and safeguards
for the purchaser of such property and which will not in any event require such
purchaser to complete the purchase of the property unless and until the
development is able to be commenced and carried out immediately following
completion of the acquisition unless approved by the Company.

In the course of securing all necessary acquisition agreements Shurgard will
instruct legal counsel approved by the Company to settle all agreements and to
carry out all due diligence reasonably expected to be completed by a competent
legal counsel within the relevant jurisdiction for the protection of the Company
from exposure to legal or financial liability not expressly set out in the Real
Estate Packages and to ensure that the development can be carried out.

Shurgard shall use its best efforts to obtain as soon as practical all building
permits and authorisations and all necessary permissions, consents, approvals,
licences, certificates and permits in legally effectual form necessary to
commence, carry out and complete and to maintain and use the development in
accordance with the Real Estate Package.



Acquisition of Properties





The Parties agree that as soon as reasonably practicable upon each Property
satisfying the Investment Criteria and subject to the Credit Facilities
condition precedent in Clause 9.1.1 of the Joint Venture Agreement being
satisfied, the Property, directly or indirectly through a Special Purpose
Vehicle, shall be contributed to the Company in accordance with the terms and
conditions of the Joint Venture Agreement



Shurgard agrees that at the time of the contribution of the Property to the
Company the representations set out in Clause 5.1.1 (subject to Clause 5.1.3)
must be true in respect of the Property.

At the acquisition of a Property by the Company, Shurgard shall be reimbursed as
set forth in Clause 9.



Developing the Properties



As soon as reasonably practicable following the contribution of the Property to
the Company Shurgard shall commence and thereafter proceed with all due
expedition to complete the development of the Properties as soon as practicable

Shurgard shall develop Properties for the account of the Company. The Properties
will be built and developed in a good and workmanlike manner using good quality
materials and (i) applying not less than the same standard of care Shurgard
applies to its own properties as at the date of this Agreement and (ii) in
accordance with all applicable regulations and without predjudice to the
generality of the foregoing shall be of a construction quality and of materials
that are of no lesser standard than the current standard of construction
required by Shurgard for newly developed self-service storage centres as at
today's.

Shurgard shall use its best efforts to avoid cost overruns on the development of
the Properties. If the aggregated cost overruns on the development exceed 4.00%
of the Direct Development Costs as budgeted in the Real Estate Packages,
Shurgard shall reimburse such overruns exceeding 4.00% within 10 Business Days
of the final figure being computed. This test shall be effected within 4 months
from the date on which all the Properties have been fully constructed or 1 month
before the date of the expiration of the Term if sooner. Cost overruns as a
result of Acts of God or force majeure or any event beyond the control of
Shurgard which it could not reasonably have foreseen, including an archeological
discovery at a construction site or a change of the permit requirements after
obtaining a valid permit, shall not be included for the computation of the cost
overruns. If, as a result of a change to the anticipated development of a
Property, additional value has been created, the corresponding cost overrun to
create such additional value shall not be included in the computation of cost
overruns, assuming that the annual stabilized yield after the change is greater
than or equal to the annual stabilized yield represented in the Real Estate
Package.

Shurgard shall use best efforts to manage and co-ordinate the design and
construction of the development of the Property as a self-service storage
facility as set out in the Real Estate Package, including to be responsible for
appointing contractors and professionals such contracts and appointments to be
in a legally binding form providing all necessary customary rights and
protection for the Company usual and appropriate for the jurisdiction in which
the works are carried out and in this respect shall appoint legal counsel if
reasonably required by the Company and the responsibilities of Shurgard will
include the monitoring the performance of the contractors and consultants to
ensure that they discharge their obligations to the Company and to keep the
Company fully informed.

Shurgard shall use best efforts to ensure that any warranties relating to the
development of a Property, provided by contractors to Shurgard or any of its
subsidiaries, shall be transferred to the Company or its relevant subsidiary
upon the contribution or the sale of said Property to the Company or its
relevant subsidiary.



Regulations and Permits



Shurgard shall use its best efforts to cause all things to be done, on behalf,
in the name and for the account of the Company, on the Properties necessary to
comply with any applicable law or regulation, having jurisdiction over the
Properties, respecting the development and use of the Properties or the
maintenance or operation thereof. Shurgard shall cause the Company to apply for
and make best efforts to obtain and maintain, on behalf, in the name and for the
account of the Company, all licenses and permits required in connection with the
operation of the Properties and Shurgard will make best efforts that the
Properties and the Company comply with all conditions and obligations under any
building permits and similar matters in this clause during and after the
development of the Properties.



Insurance



Shurgard shall obtain and maintain insurance on the Properties under development
as contemplated by Clause 7.



Legal Actions



Shurgard shall cause to be instituted on behalf of the Company, using legal
counsel approved by the Company, all legal actions or proceedings Shurgard deems
necessary or advisable in connection with the development and construction of
the Properties.

Shurgard shall also arrange for and supervise the defence of legal actions
brought against the Company with respect to such matters, provided Shurgard may
not confess judgment or settle any uninsured legal actions against the Company
without the Company's prior approval if in excess of EUR 150,000.00. The
third-party costs of all such legal actions or proceedings shall be borne by the
Company.



Hazardous Substances



Shurgard shall be responsible for ensuring that the Property complies with all
Environmental Laws and shall procure that all necessary clean up will take place
in the course of the development of the Property or before acquisition by the
Company as represented by the Real Estate Package.

For the avoidance of doubt, the costs and expenses to carry out the necessary
clean-up, as represented in the Real Estate Package, shall be borne by the
Company as part of the Direct Development Costs.



Lender Requirements



Shurgard will in the development of the Properties use best efforts to cause
that the Properties and the Company comply with all applicable covenants and
provisions contained in any loan documents relating to the Company's borrowing.



Financial and Other Information



Shurgard shall provide the Company with the following information during the
development phase of a Property:

a quarterly update of the total Direct Development Costs incurred at that time
in respect of each Property and any anticipated cost overrun;

the programme for development of each of the Properties setting out the
timescale for the main stages of the development, the expected date for
completion of the development and for opening the Property for trade;

any other financial or progress information reasonably requested by the Company
from time to time and copies of any documents if reasonably required by the
Company acting reasonably to satisfy itself that Shurgard is complying with its
obligations in this Agreement or for any other reasonable purpose.



Representations and Warranties by Shurgard





Shurgard hereby represents and warrants in respect of each Property which will
be contributed to the Company after Closing, that, at the time of its
contribution to the Company:



The Real Estate Package, provided to the Company prior to the contribution of
such Property, has been prepared in accordance with Shurgard's own internal
policies, standards and procedures and are to the best of Shurgard's knowledge
and belief true and accurate and that the Property is as represented in the said
Real Estate Packages.

The Property satisfies the Investment Criteria save in respect of any matter,
which the Company has previously accepted in writing, as not complying with the
Investment Criteria.

The Property meets the requirements of the Credit Facilities, including its
requirements as to the value of the Property.

Shurgard hereby represents and warrants in respect of each Special Purpose
Vehicle of which the shares will be contributed to the Company after Closing,
that, at the time of its contribution to the Company:

The Special Purpose Vehicle has since the date of its incorporation:

not carried on business or traded in any capacity whatsoever, other than
entering into contracts to purchase or develop any of the Properties;

not acquired or agreed to acquire any assets, other than in the course of
entering into the contracts referred to in Clause (a) above.

The SPV Shares comprise, in each case, the whole of the issued share capital of
the Special Purpose Vehicle and are fully paid up and legally and beneficially
owned by Shurgard free from all or any encumbrances.

The SPV Shares have been validly issued, are fully paid or are properly credited
as fully paid and constitute the whole of the issued share capital of the
Special Purpose Vehicle.

Other than the Joint Venture Agreement, there is no agreement or commitment
outstanding (including any encumbrance) which calls for the issue or transfer
of, or accords to any person the right to call for the allotment or issue of
(whether exercisable now or in the future and whether contingent or not) any
shares in the capital of the Special Purpose Vehicle (including the SPV Shares).

The Special Purpose Vehicle has complied in all material respects with all
applicable laws, including, without limitation, the provisions of the national
laws of each country in which it is incorporated as to filing of returns,
particulars, resolutions and other documents with the relevant public authority
and all legal requirements have been complied with in all material respects in
connection with the formation of the Special Purpose Vehicle and with issues of
shares and other securities.

No powers of attorney have been given by the Special Purpose Vehicle which are
presently outstanding except for powers of attorney given to Shurgard employees
or directors in the ordinary course of business.

The Special Purpose Vehicle has or never has had any subsidiaries nor has it
ever owned the whole or any part of the issued share capital of any other
company or entity or have or have had the benefit of any option or agreement to
acquire all or any part of the share or loan capital of any company.

The Special Purpose Vehicle has never given any financial assistance in
connection with the purchase of its own shares as would breach the law of its
country of incorporation.

The statutory books and registers of the Special Purpose Vehicle and all current
books of account are written up to date and all such documents and other legally
required records, deeds, agreements and documents relating to the affairs of the
Special Purpose Vehicle are in its possession or under its control or under the
control of Shurgard.

No order has been made, petition presented, resolution passed or meeting
convened for the winding up of the Special Purpose Vehicle or for an
administration order in respect of the Special Purpose Vehicle.

No receiver, receiver and manager, administrative receiver or liquidator has
been appointed in respect of the business or the whole or any part of the assets
or undertaking of the Special Purpose Vehicle and, to the best knowledge of
Shurgard, there are no circumstances likely to give rise to the appointment of
any such receiver, receiver and manager, administrative receiver or liquidator.

The Special Purpose Vehicle is not under any legal liability or obligation to
pay and has not given or made any ex-gratia arrangement or promise to pay
pensions, gratuities, superannuation allowances or the like to any of its past
or present officers or employees or their dependants and there are not now any
retirement benefit, pension or death benefit or similar funds, schemes or
arrangements in relation to or binding on the Special Purpose Vehicle.

The Special Purpose Vehicle does not have any employees and has not had any
employees since its date of incorporation nor is there any outstanding liability
to it by any person who is now or has been an officer or employee of the Special
Purpose Vehicle.

The Special Purpose Vehicle has not by any act or default committed:

any material criminal or unlawful acts in connection with its concerns or
affairs;

any material breach of trust in relation to its concerns or affairs; or

any material breach of contract or statutory duty or any tortuous act which
could lead to a claim against the Special Purpose Vehicle for damages,
compensation, restitution or an injunction.

Except for the normal course of business in respect to the development of the
Properties, the Special Purpose Vehicle is not nor at any time has been involved
in any litigation, arbitration, tribunal, inquiry or other proceedings or
dispute resolution process, none of the foregoing is or are pending or to the
best knowledge of Shurgard threatened by or against the Special Purpose Vehicle,
and to the best knowledge of Shurgard, there are no circumstances likely to lead
to any of the foregoing or to any claim being made against the Special Purpose
Vehicle.

Indemnification

The Parties agree that Clauses 8.3, 8.5 (except with respect to Clause 5.1.2 to
which Clause 8.5 of the Joint Venture Agreement does not apply)] and 8.6 of the
Joint Venture Agreement shall apply mutatis mutandis to the representations and
warranties given by Shurgard under this Agreement, provided (i) that the same
event, matter or circumstance which can give rise to a claim under this
Agreement and the Joint Venture Agreement shall only be indemnified once; (ii)
that any matter set out in the relevant Real Estate Package or previously
approved in writing by the Company shall be deemed disclosed; (iii) that the
maximum liability for each Party set out in Clause 8.6.5 of the Joint Venture
Agreement is the aggregate maximum liability of each Party under this Agreement,
the Joint Venture Agreement and all other agreements referred to in the Joint
Venture Agreement.



Duties of the Company





Cooperation



The Company hereby agrees to cooperate with Shurgard in the performance of its
duties under this Agreement and to allow Shurgard, by any reasonable means, to
properly fulfil its duties and obligations under this Agreement, including the
representation of the Company vis-à-vis third parties, European, federal,
national, regional or local public authorities and any courts or arbitrational
instances, and to that end, upon the request of Shurgard, to give Shurgard
reasonable access to all files, books and records of the Company relevant to and
required in connection with the operation of the Properties, and to execute all
documents or instruments necessary or advisable to enable it to fulfil its
duties under this Agreement.



Debt Service



The Company, or, as the case may be, the Properties, shall be responsible for
payment of all promissory notes, obligations and debts servicing the Properties,
whether secured or unsecured, and Shurgard shall have no obligation or authority
to pay the same.



Insurance



Shurgard shall obtain and maintain such insurance in the name of the Company
with respect to the Properties as is comparable to the insurance Shurgard
carries from time to time on similar properties developed by it for its own
account, to protect the interests of the Company, its lenders and Shurgard.
Shurgard may include the Properties under any blanket insurance policy carried
by Shurgard for other similar properties that it manages.

At a minimum, such insurance shall include in relation to any of its Properties:

at all times before opening such Property, construction "all risks" insurance to
the extent customary in the relevant jurisdiction;

insurance against third party and public liability risks;

insurance and indemnification for Shurgard, the Company and each of its
shareholders, and, in connection therewith, it shall specifically name Shurgard,
the Company and each of its shareholders as additional insured parties for the
full limit of such insurance;

waivers of subrogation against the Company and each of its shareholders as well
as Shurgard.

All insurance provided for in this Clause 7 shall be effected by policies issued
by insurance companies of good national reputation, including Shurgard's own
captive insurance operator, if any. If such internal captive insurance operator
is planned to be used for the Properties, the terms, conditions, related costs
and benefits of such captive insurance operator shall be provided to, and
approved by, the Luxco prior to its implementation and application to the
Properties.

The cost of such insurance, including a pro rata portion of any blanket
insurance policies, shall be allocated among the Properties by Shurgard (acting
fairly and reasonably) and charged to the Company as a direct cost of operation
of the Properties.



Budgets



Shurgard shall use all due care and diligence and employ all reasonable efforts
to ensure that the actual costs of developing the Properties in accordance with
the terms of this Agreement shall not exceed the budget as presented in the Real
Estate Package therefor; provided, however, the Company and Shurgard hereby
acknowledge and agree that the Real Estate Package shall be prepared for
planning purposes and Shurgard is not warranting that development costs of the
Properties be as budgeted.



Shurgard's Compensation and Reimbursement



Direct Development Costs of a Property incurred after acquisition by the Company
of such Property, shall be directly allocated to the Company, while the services
rendered by Shurgard relating to the development, as described hereinafter,
shall be reimbursed through a fee structure as set forth hereinafter.



Acquisition and Development Fee





At the acquisition of a Property by the Company either through contribution or
sale, Shurgard shall be reimbursed, through Shares in the Company or in cash for
the Direct Development Costs, it incurred on such Property prior to such
acquisition, plus interest at 10% per annum from the date such Direct
Development Costs were incurred by Shurgard until the acquisition of this
Property by the Company ("Property Acquisition Fee").



A development fee of 7% on the Direct Development Costs, excluding the annual
interest carry, shall be paid by the Company to Shurgard, pari passu with the
work's progress and concurrent with the payment of the direct costs, covering
development management services, including site selection, permitting, and
construction management ("Development Fee"), it being understood that, if part
of a Property is resold as excess land, the Development Fee shall be calculated
on the original purchase price of the entire Property without deduction of the
proceeds of such resale. The Development Fee is capped to the budget for such
Development Fee as presented in the Real Estate Package.



(i) The internal project design, (ii) the full set up of the store IT
environment and (iii) the job-cost accounting will be each reimbursed as a fixed
EUR 50,000.00 amount per Property, upon opening of the Property ("Design and
Equipment Fee"), for a total amount of EUR 150,000.00 per Property.



The Parties agree that the Company shall not benefit nor incur any losses in
respect of the indemnity paid by the former owner to Shurgard for the delayed
availability of the Property situated in Utrecht, at [●].



Pool Account Reimbursement



Certain direct costs, including certain marketing costs and information system
costs, that also benefit other properties managed by Shurgard, may be paid by
Shurgard and recuperated from the Company through a Pool Account Reimbursement
as outlined in the relevant Real Estate Package ("Pool Account Reimbursement").



Payment of Fees; Reimbursements



The Property Acquisition Fee shall be paid to Shurgard by the Company at the
acquisition by the Company of the concerned Property.

The Development Fee shall be paid by the Company pari passu with the work's
progress and concurrent with the payment of the direct costs.

The Design and Equipment Fee shall be paid by the Company upon opening of the
concerned Property.

Pool Account Reimbursement for each quarter during the term of this Agreement
shall be paid by the Company pari passu with the work's progress and concurrent
with the payment of the direct costs.

Shurgard is authorised, under the Property and Asset Management Agreement
without any further consent or approval of the Company, to deduct the aggregate
of the fees, as mentioned above, including any applicable VAT or other taxes or
duties, from the Property revenue upon such payment becoming due.



VAT



All fees mentioned in this Agreement are stated exclusively of any applicable
VAT or other taxes or duties.



Term of Agreement; Termination





Exclusive development



Shurgard shall have the exclusive right to develop each of the Properties in
accordance with this Agreement, which shall survive (i) the sale of the
Properties by the Company or (ii) a change-of-control of the Company, subject to
termination for cause as described in Clause 10.3.



Term



This Agreement has been entered into for a duration equal to the time required
to develop and open all of the Properties which will be owned by the Company,
without exceeding a period of five years as of Closing, unless the Parties
extend it by mutual agreement (the "Term") and may only be terminated before
under the terms and conditions provided herein.



Termination





The Company may terminate this Agreement at any time upon 10 days' written
notice to Shurgard, in the event of fraud, gross negligence or wilful
misconduct, if such fraud, gross negligence or wilful misconduct would be so
serious that it can not be cured by Shurgard and would make any further
professional cooperation between the Parties impossible. Such removal will only
be effective at the moment when a successor developer takes over the functions
of Shurgard and such successor developer has obtained the approval of the
competent authority, if required.



Either Party may terminate this Agreement upon 10 days' written notice to the
other Party if the other Party has:

failed to perform any of its material obligations under this Agreement within 10
days after notice from the other party of the need for such performance if such
failure to perform relates to payment of a monetary obligation and otherwise
within 30 days after such notice or, with respect to non-monetary obligations,
if a longer period is reasonably required for such performance, if the breaching
party has not commenced to cure such default within the above mentioned 30-day
period and thereafter continuously and diligently prosecuted the same to
completion;

commenced in any court any voluntary bankruptcy or judicial composition
proceeding (each, a "Bankruptcy Proceeding");

had filed against it in any court any Bankruptcy Proceeding; or

suffered or permitted a receiver, trustee, liquidator or similar officer to be
appointed to administer and/or liquidate all or substantially all of its assets,
and such appointment shall not be vacated or set aside within 30 days after the
appointment of such receiver, trustee, liquidator or similar officer.

any equivalent act of financial default occurring in relation to the relevant
Party in accordance with the laws of any jurisdiction relevant to that Party.

If this Agreement is terminated, the Property and Asset Management Agreement
shall be deemed to have been terminated at the same time, provided that damages
in respect of the same loss arising under both agreements shall be recoverable
once only under either agreement and not twice under the two agreements.



Damages; Indemnification



If for any reason (other than fraud, gross negligence or wilful misconduct),
this Agreement is terminated by the Company, Shurgard shall be entitled to claim
damages and proper indemnification, if applicable.



Post-termination actions



Within 45 days after the expiration or termination of this Agreement, whether or
not in accordance with this Clause 10, Shurgard shall provide the Company with a
final accounting of all transactions theretofore completed. Any amount then
owing to Shurgard pursuant to the terms of this Agreement, whether for
reimbursement of expenses or on account of its fees hereunder, shall be paid
promptly to Shurgard.

If this Agreement expires while the Property and Asset Management Agreement
remains in effect, the relationship between the Parties shall as of that time be
governed by the terms and conditions of the Property and Asset Management
Agreement, without prejudice to Clause 10.5.4 hereof.

Upon expiration or termination of this Agreement together with the Property and
Asset Management Agreement, Parties refer to the Clause regarding post
termination actions in the Property and Asset Management Agreement, without
prejudice to Clause 10.5.4 hereof.

The expiration or termination of this Agreement shall not prejudice the rights
and obligations of the Parties which, due to their nature, shall survive the
expiration or termination of this Agreement in particular Clauses, 10.4, 10.5,
16, 17 and 18.



Shurgard's Other Businesses and Properties; Management of Properties



Subject to Clause 4.1.5, the Company acknowledges that Shurgard is in the
business of managing and developing self-service storage facilities and other
commercial real estate facilities, both for its own account and for the account
of others. Subject to Shurgard complying with its obligations, the Company
hereby expressly acknowledges and agrees as follows:

This Agreement does not in any way prohibit or restrict the ability of Shurgard
and its Affiliates to continue to engage in such activities, or to engage in
other business or businesses which may compete directly or indirectly with the
activities of the Company or the Properties; and

Shurgard shall develop all properties and related businesses operated under the
Shurgard Marks, including the Properties, for the maximum benefit of all
properties and related businesses operated under the Shurgard Marks as a whole,
which may not necessarily be to the maximum benefit of the Properties owned by
the Company. In doing so, Shurgard agrees to use reasonable business judgment in
determining such benefits, and to apply all of its management policies
consistently to all markets and to all properties within each market.



Shurgard as Independent Contractor



In the performance of its duties and obligations under this Agreement, Shurgard
is and shall remain an independent contractor with respect to the Company.
Nothing contained herein shall be construed as (a) creating a joint venture,
company, partnership or principal and agent relationship between Shurgard and
the Company or (b) having created any property interest in or to the Properties
in Shurgard.



Indemnification



Shurgard hereby agrees to indemnify and hold the Company harmless from any and
all costs, expenses, attorneys' fees, suits, liabilities, judgments, defence,
damages and claims (collectively the "Losses") in connection with the
development of the Properties arising from the fraud, wilful misconduct or gross
negligence of Shurgard, its employees and agents or any of its Affiliates or
from default under this Agreement not rectified in accordance with Clause 10.3.1
or 10.3.2(i).

The Company hereby agrees to indemnify and hold Shurgard and its agents,
employees and contractors or any of its Affiliates harmless from any and all
Losses in connection with the development of the Property arising from any
action, inaction or decision performed or made in connection with the
performance of its duties under this Agreement, provided that such action,
inaction or decision was taken in good faith in accordance with the provisions
of this Agreement and does not result from the fraud, wilful misconduct or gross
negligence or default under this Agreement of Shurgard, its Affiliates or their
respective agents, employees or contractors.

The foregoing indemnification provisions shall not include indemnification for
consequential damages experienced by the person being indemnified.

The party to be indemnified pursuant to this Clause 13 shall give prompt notice
of the facts giving rise to the claim for indemnity to the indemnifying party
and shall allow the indemnifying party to assume the defence of any action and
to settle such claim in its sole discretion.

The provisions of this Clause 13 shall survive the termination of this
Agreement.



Assignment



Neither this Agreement nor any right or obligation hereunder is assignable by
either Party without the prior written consent of the other Party, provided that
each Party can assign the rights and obligations hereunder to any one or more of
its respective Affiliated Companies without the prior written consent of the
other Party, provided that such assignment shall be expressly stated to have
effect only for so long as the assignee remains an Affiliated Company of the
assigning Party provided that any such assignment shall not relieve the
assigning Party of any of its obligations hereunder, except if agreed otherwise
by the Company, which consent shall not be unreasonably withheld.

Notwithstanding the foregoing, Shurgard shall have the right, upon prior
information of the Company but without the consent of the Company, to assign
this Agreement to any legal entity which has, by merger, consolidation, purchase
or otherwise, acquired substantially all of Shurgard's assets or capital stock
and continued Shurgard's business in substantially the same manner as then
existing as a manager of self-service storage facilities; provided, however,
that no such assignment shall be effective unless the assignee shall expressly
assume the obligations of Shurgard hereunder, provided that any such assignment
shall not relieve the assigning Party of any of its obligations hereunder,
except if agreed otherwise by the Company, which consent shall not be
unreasonably withheld.



Headings



The headings contained herein are for convenience of reference only and are not
intended to define, limit or describe the scope or intent of any provision of
this Agreement.



Governing Law



The validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the Parties shall be governed by the
laws of Belgium. If there is any conflict between Belgian law and mandatory
local law, applicable to the Company or any of the Properties, local law shall
prevail but only with respect to the concerned Property and with respect to the
item for which local law applies mandatorily.



Arbitration





All disputes arising in connection with any of this Agreement, the Property and
Asset Management Agreement, the Joint Venture Agreement, any share purchase
agreement executed pursuant to Clause 13.9.2 or Clause 3.2 as well as the Escrow
Agreement 1, the Escrow Agreement 2, the Shurgard Break Up Fee Escrow Agreement
and the Luxco Break Up Fee Escrow Agreement and any arrangements entered into
within the framework of such agreements (together the "Relevant Agreements"),
and which Parties are unable to settle amicably shall be finally settled under
the Rules of Arbitration of the International Chamber of Commerce (the "Rules")
by three arbitrators, all appointed by the International Court of Arbitration of
the International Chamber of Commerce in accordance with the Rules (the
"Court").



The arbitration shall be held in Geneva. The proceedings and award shall be in
the English language.

Every arbitrator must be and remain independent of any person that is a party to
any of the Relevant Agreements, even if such party is not actually a party to
the arbitration proceedings being conducted under this present Clause.

All Parties to this Agreement hereby acknowledge that the subject matter of the
Relevant Agreements has a close inter-relationship.

In order to ensure that all disputes in connection with any of the Relevant
Agreements are resolved in a uniform and compatible manner, the Parties to this
Agreement agree to procure that the procedures set out in the paragraphs below
shall be complied with.

In addition to the procedural requirements set forth by the Rules, any party to
a Relevant Agreement that initiates an arbitration procedure (the "Initial
Arbitration Proceedings") shall send a copy of its request for arbitration (the
"Notification") to all the parties to all the Relevant Agreements at the same
time as making such request for arbitration.

The Initial Arbitration Proceedings shall be suspended until such time as the
Notification process is completed.

The procedure set out in paragraph 17.1.3(i) above in respect of giving
Notification shall similarly apply in respect of all arbitration proceedings
that are commenced in respect of the Relevant Agreements subsequent to the
Initial Arbitration Proceedings ("Subsequent Proceedings" and any such
notification shall similarly be defined as "Notification") and the party
initiating any Subsequent Proceedings shall at the same time as making the
request for arbitration inform the Secretariat of the Court of the existence of
all such arbitration proceedings relating to the Relevant Agreements ("Previous
Proceedings") and request that the Court refers the matter to the same
arbitrators appointed by the Court in respect of the Previous Proceedings.

Any party that has received a Notification may, within 30 days from the receipt
of such Notification, request to be included as a party (an "Intervening Party")
to the arbitration proceedings referred to in the Notification by filing a
"Request to Intervene" with the Secretariat of the Court. The parties to the
arbitration proceedings referred to in the Notification shall do all things
possible to assist the Intervening Party in being joined as a party to those
arbitration proceedings (which shall include applying for an extension of the
deadline for the filing of documents to enable the Intervening Party to file
documents).

Any party to any arbitration proceedings initiated in accordance with this
Clause 17 may at any time request that any other party or parties to any of the
Relevant Agreements be joined in such arbitration proceedings (the "Joined Party
or Parties"), provided that the party making the request reasonably believes the
subject matter of the arbitration proceedings justifies the joinder of such
Joined Party or Parties. A request for such joinder shall be made by written
notice to the Secretariat of the Court (a "Notice of Joinder") copied to the
Joined Party or Parties.

If, notwithstanding the provisions of this Clause 17, separate arbitral
procedures in respect of any of the Relevant Agreements have been initiated, any
party to such arbitral procedures shall be entitled to request that the
Secretariat of the Court consider consolidating the arbitral proceedings into
one arbitral proceeding.

The arbitrators shall decide to so consolidate any two or more proceedings if it
appears to them to be in the interest of justice that the various disputes and
issues submitted to arbitration be adjudicated in one arbitral proceeding and by
one award. The arbitrators shall be bound to consolidate such proceedings if to
do otherwise could result in awards that are irreconcilable or which would be
unenforceable.

The Parties hereby agree not to seek judicial review of any award made pursuant
to this Clause 17. They specifically and irrevocably exclude their right to seek
judicial review of the award on all the grounds listed in article 190 (2) of the
Swiss Conflict of Laws Statute.

The Parties hereby acknowledge that all Relevant Agreements either have or shall
include wording similar to this Clause 17 in such Relevant Agreement.



Notices



Any and all notices, elections or demands permitted or required to be made under
this Agreement must be in writing, signed by the Party giving such notice,
election or demand, and must be delivered personally, transmitted by electronic
means (by e-mail or facsimile) with receipt confirmed or sent by nationally
reputed courier service that provides verification of delivery, to the other
Party, at the address set forth below, or at such other address as may be
supplied by written notice given in conformity with the terms of this Clause 18.
The date of personal delivery or the date of refusal or receipt, as the case may
be, is the date such notice is effective provided that the Parties agree that
wherever practicable, and as a first option, any form of communication
contemplated by this Clause 18 or by this Agreement generally shall be
transmitted by electronic means.



If to Shurgard:

 

Shurgard Self Storage SCA

 

President

Quai du Commerce 48

1000 Brussels

Facsimile: +32 2 229 56 55

[Add e-mail addresses]

with a copy to the General Counsel

 

 

If to the Company:

 

Attention of [●]

Quai du Commerce 48

1000 Brussels

[Add e-mail addresses]

with a copy to Luxco

 

 

 

 

 

If to Luxco:

 

Crescent Euro Self Storage Investments SARL

398, route d'Esch

L-1471 Luxembourg

Grand Duchy of Luxembourg

with a copy to [●]

[Add e-mail addresses]

 

 

 

 





Third Party Beneficiary



For so long as Luxco is a shareholder of First Shurgard, Luxco is a third party
beneficiary to this Agreement pursuant to Article 1121 of the Belgian Civil Code
("stipulation pur autrui/"beding ten behoeve van een derde") for the purposes of
Clauses 4.9 and 7 and of this Agreement. Pursuant to this Clause 19, Luxco shall
be entitled to the same information rights as First Shurgard under said Clauses.

Shurgard shall provide the information as described in Clauses 4.9 and 7
directly to Luxco and shall thereby apply the same duty of care as the duty of
care owed by Shurgard to the Company. Luxco will be provided with all notices
and information to be provided to the Company under this Agreement at the same
time as the same are to be provided to the Company.

Luxco shall be entitled to enforce the rights granted by Shurgard pursuant to
this Clause 19.

The rights hereunder shall automatically terminate (i) upon termination or
expiration of this Agreement, or (ii) in case Luxco is no longer a shareholder
of First Shurgard, whichever occurs the earlier.



Severability



If any term or provision hereof is deemed invalid, void or unenforceable either
in its entirety or in a particular application by a court of competent
jurisdiction, the remainder of this Agreement shall nonetheless remain in full
force and effect and Parties shall negotiate in good faith a replacement
provision having a similar economic effect as the invalid or unenforceable
provisions. If the subject term or provision is deemed to be invalid, void or
unenforceable only with respect to a particular application, such term or
provision shall remain in full force and effect with respect to all other
applications.



Successors



Without prejudice to the provisions of Clause 14, this Agreement shall be
binding upon and inure to the benefit of the respective Parties hereto and their
permitted assigns and successors in interest.



Consents and Waivers



No consent or waiver, express or implied, by either Party hereto of the terms of
this Agreement or of any breach or default by the other Party in the performance
by the other of its obligations hereunder shall be valid unless in writing, and
no such consent or waiver shall be deemed or construed to be a consent or waiver
to the terms of this Agreement to or of any other breach or default in the
performance by such other Party of the same or any other obligations of such
Party hereunder. Failure on the part of either Party to complain of any act or
failure to act of the other Party or to declare the other Party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder. The granting of any consent or approval
in any one instance by or on behalf of the Company shall not be construed to
waive or limit the need for such consent or approval in any other subsequent
instance.



Covenant of Good Faith



Each Party covenants and agrees that whenever it is authorised by this Agreement
to take or omit to take any action, or to give or withhold any approval or
consent, whether or not in its sole discretion, it shall take or omit to take
such action, or give or withhold such approval or consent, in good faith and not
in an arbitrary or capricious manner.



 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in two
originals as of the date first above written. Each Party acknowledges receipt of
its own original.



Shurgard Self Storage SCA:



Name:

[●]

 

Name:

[●]

Title:

[●]

Title:

[●]



 

First Shurgard SPRL:



Name:

[●]

 

Name:

[●]

Title:

[●]

Title:

[●]







List of Exhibits

Exhibit 4.1.1(a) :

Expansion Plans

Exhibit 4.1.1(b):

Customary Due Diligence

Exhibit4.1.3:

Special purpose vehicles to be contributed at Closing and underlying Properties

Exhibit 4.1.3:

Investment Criteria

Exhibit 4.9:

Real Estate Package

Exhibit 9:

Direct Development Costs

 

 

Table of Contents



1 Definitions and Interpretation *



1.1 Definitions *





1.2 Interpretation *





2 Umbrella Agreement *





3 Scope of Engagement *





4 Management Duty and Authority of Shurgard *





4.1 Pre Development of the Properties *





4.2 Acquisition of Properties *





4.3 Developing the Properties *





4.4 Regulations and Permits *





4.5 Insurance *





4.6 Legal Actions *





4.7 Hazardous Substances *





4.8 Lender Requirements *





4.9 Financial and Other Information *





5 Representations and Warranties by Shurgard *





6 Duties of the Company *





6.1 Cooperation *





6.2 Debt Service *





7 Insurance *





8 Budgets *





9 Shurgard's Compensation and Reimbursement *





9.1 Acquisition and Development Fee *





9.2 Pool Account Reimbursement *





9.3 Payment of Fees; Reimbursements *





9.4 VAT *





10 Term of Agreement; Termination *





10.1 Exclusive development *





10.2 Term *





10.3 Termination *





10.4 Damages; Indemnification *





10.5 Post-termination actions *





11 Shurgard's Other Businesses and Properties; Management of Properties *





12 Shurgard as Independent Contractor *





13 Indemnification *





14 Assignment *





15 Headings *





16 Governing Law *





17 Arbitration *





18 Notices *





19 Third Party Beneficiary *





20 Severability *





21 Successors *





22 Consents and Waivers *





23 Covenant of Good Faith *





 